Citation Nr: 0413045	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of additional compensation for a 
dependent spouse for the period from June 1, 1996 to May 1, 
2002 was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the veteran's May 2003 substantive 
appeal raises the issue of entitlement to an increased 
disability rating for service-connected post-traumatic stress 
disorder (PTSD).  There is no indication that the RO has 
developed or adjudicated this issue.  The matter is therefore 
referred to that office for the appropriate development.

Review of the claims folder reveals that the May 2002 RO 
decision in question that reduced the veteran's compensation 
benefits resulted in an overpayment.  The RO's Committee on 
Waivers and Compromises denied the veteran's request for 
waiver of collection of that overpayment in an October 2002 
decision.  The veteran did not initiate an appeal of that 
determination.  Therefore, that issue is not currently before 
the Board.  

The Board notes that the issue as addressed and certified by 
the RO is phrased as entitlement to additional compensation 
for a dependent spouse for the period from June 1, 1996 to 
May 1, 2002.  Because the appeal involves the veteran's 
disagreement with the reduction in additional benefits for a 
spouse that had been previously established, rather than a 
new claim for benefits, the Board finds that the issue is 
most appropriately phrased as set forth above.   


FINDINGS OF FACT

1.  The RO awarded the veteran additional compensation 
benefits for dependents including a spouse, M. S., effective 
October 1985, and a June 1986 award letter provided notice of 
the award and advised the veteran to promptly report to VA 
any change in the number or status of dependents; subsequent 
correspondence from the RO continued to provide the same 
information. 

2.  In April 2002, the veteran notified VA that he had 
divorced M. S. in May 1996 and married M. H. in September 
1997.  

3.  The RO's May 2002 decision reduced the veteran's 
additional benefits for a dependent spouse effective from 
June 1, 1996 through May 1, 2002.  


CONCLUSION OF LAW

The reduction of additional compensation for a dependent 
spouse for the period from June 1, 1996 to May 1, 2002 is 
proper.  38 U.S.C.A. §§ 101(31), 1115 (West 2002); 38 C.F.R. 
§§ 3.1(j), 3.50, 3.401, 3.501 (2003).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Although there has been no compliance with the VCAA on this 
issue, the Board finds that the notice and assistance 
provisions of the VCAA are not applicable, as the claim 
involves the purely legal question of entitlement to benefits 
under VA law and regulations.  See Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); Manning v. Principi, 16 Vet. App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002).  
Therefore, the Board will proceed to evaluate the appeal.  



Analysis

Any veteran entitled to compensation for disability rated not 
less than 30 percent is entitled to additional compensation 
for dependents, to include a spouse.  38 U.S.C.A. § 1115 
(West 2002); 38 C.F.R. § 3.4(b)(2) (2003).  A spouse is a 
person of the opposite sex who is a wife or husband pursuant 
to a valid marriage.  38 U.S.C.A. § 101(31); 38 C.F.R. §§ 
3.1(j), 3.50(a).  

An award of additional compensation for a dependent spouse is 
effective as of the latest of the following: (1) the date of 
claim, meaning (a) the date of the marriage, if evidence of 
the event is received within one year of the event, or (b) 
the date notice is received of the dependent's existence, if 
evidence is received within one year of VA's request; (2) the 
date dependency arises; (3) the effective date of the 
qualifying disability, if evidence of dependency is received 
within one year of notification of the rating action; or (4) 
the date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b).  

The effective date of discontinuance of compensation to a 
veteran based on divorce or annulment on or after October 1, 
1982, will be the last day of the month in which the divorce 
or annulment occurred.  38 C.F.R. § 3.501(d).  Where an award 
is reduced, the reduced rate will be payable the day 
following the date of discontinuance of the greater benefit.  
38 C.F.R. § 3.501.  

In this case, in a February 1986 rating decision, the RO 
awarded the veteran service-connected disability totaling 30 
percent effective from September 1985.  In June 1986, the 
veteran provided evidence of his marriage to M. S. in 
December 1973, as well as of the existence of a dependent 
child.  The RO's award letter of June 1986 related that the 
veteran's disability compensation beginning October 1985 
included additional benefits for his spouse and child.  The 
letter advised him that any change in the number or status of 
dependents must be reported promptly to VA.  

A subsequent award letter dated in March 1990 again explained 
that the veteran's disability compensation included 
additional benefits for his spouse and child and advised the 
he was required to notify VA immediately of any change in the 
number or status of dependents.  A July 1991 letter to the 
veteran asking for the social security numbers of his 
dependents stated that VA needed the information for any 
dependents for whom he was receiving benefits and that 
failure to provide the information would result in a 
cessation of those benefits.  In a June 1994 letter to the 
veteran, the RO confirmed the veteran's dependency 
information and advised him to notify the office immediately 
of any change in dependency status.  

In an April 2002 Status of Dependents Questionnaire, the 
veteran related that he was married to M. H. as of September 
1997.  Later that month, the RO contacted the veteran and 
explained that his listed dependent spouse had a different 
name from the last known dependent spouse.  It proposed to 
remove M. S. from his compensation award and asked him to 
provide additional information.  See 38 C.F.R. § 3.105(h).  
On the Declaration of Status of Dependents received in April 
2002, the veteran indicated that he had divorced M. S. in May 
1996 and married 
M. H. in September 1997.  

The RO issued a decision in May 2002 in which it reduced the 
veteran's disability compensation pursuant to the April 2002 
proposed action.  It removed M. S. from the compensation 
award effective June 1, 1996, the first day of the month 
following the divorce, and added M. H. to the award effective 
May 1, 2002, the first day of the month following the date of 
notification of the marriage.  The RO advised the veteran 
that an overpayment had been created as a result of the 
reduction, the amount of which was provided by separate 
correspondence in May 2002.  

In May 2002, the veteran disagreed with the reduction in 
benefits.  He alleged that he never thought to notify VA of 
his divorce, which had a serious mental effect.  He became a 
single parent at that time and had no means of support.  He 
also indicated that he had PTSD.  The veteran requested that 
the reduction be effective only from December 1, 1996 to 
October 1, 1997.  In a June 2002 statement, the veteran added 
that he did not know that benefits had been paid for his 
spouse; he thought he received benefits for his dependent 
child only.  In his May 2003 substantive appeal, the veteran 
reiterated that he believed the reduction in benefits should 
be effective only from December 1, 1996 to October 1, 1997, 
the period during which he was not married.  He again alleged 
that serious mental problems had left him unable to notify VA 
of the divorce.     

Reviewing the evidence of record, the Board finds that 
reduction of additional compensation for a dependent spouse 
for the period from June 1, 1996 to May 1, 2002 is legally 
supported.  The veteran supplied evidence of his divorce from 
M. S. in May 1996.  Therefore, VA regulation provides for 
cessation of additional benefits for a spouse effective the 
last day of the month in which the divorce occurred.  Thus, 
the reduction of benefits from June 1, 1996 is legally 
appropriate.  38 C.F.R. § 3.501.  Similarly, although the 
veteran married M. H. in September 1997, the veteran did not 
notify VA of the marriage until April 2002, more than one 
year after the date of the event.  Therefore, although the 
veteran was married in September 1997, the effective date of 
May 1, 2002 for the award of additional benefits for M. H. as 
the dependent spouse is also legally correct.  38 C.F.R. 
§ 3.401.  

As to the veteran's assertion that he was unaware the he 
received additional benefits for his spouse, the Board 
emphasizes that correspondence of record from VA plainly and 
repeatedly informed him of the nature of his additional 
benefits and of his responsibility to report any changes in 
dependency information.  In addition, the Board acknowledges 
that the veteran has a service-connected psychiatric 
disorder, PTSD.  However, the Board cannot find, and the 
veteran does not cite, any provision in VA law and regulation 
that allows for considering mental capacity in the 
requirement for reporting a change dependency information for 
purposes of determining the appropriate date for an award of 
additional benefits for dependents.  The Board notes that the 
veteran has not alleged any actual incompetency during the 
period in question or a requested a determination on that 
issue.  See 38 C.F.R. 
§ 3.353.   

In summary, the Board concludes that the reduction in 
benefits previously awarded for a dependent spouse for the 
period from June 1, 1996 to May 1, 2002 is legally 
appropriate.  Accordingly, the veteran's claim must be denied 
for lack of legal merit.  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 
6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).


ORDER

As the reduction of additional compensation for a dependent 
spouse for the period from June 1, 1996 to May 1, 2002 is 
proper, the appeal is denied. 




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



